SHARE EXCHANGE AGREEMENT

THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) made as of this 29th day of
March, 2005 (the “Effective Date”), by and among Edentify, Inc. (“Edentify”), a
Delaware corporation with its principal address at 108 Saucon View Drive,
Bethlehem, PA 18015 and Budgethotels Network, Inc. and its wholly-owned
subsidiaries (collectively “Budget”), a Nevada corporation with its principal
address at 1260 Hornby Street, Vancouver, British Columbia V6Z 1W2. William
McLaws (“McLaws”) and Robert L. Chalmers (“Chalmers”), each an individual,
hereby joins personally with respect to Articles IV, VI and VIII hereof.
Terrence DeFranco hereby joins personally with respect to Articles II, V and
Paragraph 8.4 hereof.

INTRODUCTION

WHEREAS Budget is a publicly traded corporation currently listed on the NASD
Over-the-Counter Bulletin Board with all of its operations conducted through its
wholly-owned subsidiary, InfoCenter, Inc. (“InfoCenter”);

WHEREAS, prior to execution of this Agreement, the Board of Directors of Budget
intends to authorize the transfer of its Business existing at the time of the
execution of this Agreement, including, but not limited to all Obligations (as
hereinafter defined) to its wholly-owned subsidiary, InfoCenter;

WHEREAS, the Board of Directors of InfoCenter intends to operate InfoCenter
during the period of time between the execution of this Agreement and the
Spin-Off (defined hereinafter) with the intention of distributing the shares of
InfoCenter to the shareholders of record of Budget immediately prior to the
execution of this Agreement or otherwise pursuant to a Distribution Agreement by
January 31, 2006 and shall personally indemnify the post-Closing directors of
Budget with regard to the operations of InfoCenter, as well as with regard to
information provided to Budget’s post-Closing directors or officers or to
Budget’s shareholders for inclusion in filings with the SEC by Budget during
that time;

WHEREAS, Edentify is a corporation that is engaged in providing businesses with
information-based and technology based services used in the detection and
prevention of identity fraud;

WHEREAS, DeFranco owns all the issued and outstanding shares of common stock of
Edentify;

WHEREAS, DeFranco desires to exchange (the “Exchange”) all of his shares of the
common stock of Edentify for an aggregate of 216,102,572 shares (subject to
adjustment for stock splits and common stock of Budget to be issued upon
exercise of any warrants that are not cancelled prior to Closing) of the common
stock of Budget (hereinafter, the “Budget Shares”) with the result being that
DeFranco and certain nominees will, at Closing, become the holders of 88.2% (on
a fully diluted basis taking into account any dividends or splits of the common
stock of Budget) of the issued and outstanding common stock of Budget and
Edentify will become a wholly owned subsidiary of Budget; and

WHEREAS, the authorized shares of Budget prior to Closing consists of 50,000,000
shares of common stock;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound hereby, do mutually agree as follows:

ARTICLE I
DEFINITIONS, DISCLOSURE SCHEDULE

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings indicated below:

“Budget Disclosure Documents” shall refer to the disclosures made in the SEC
Filings (as hereinafter defined) as well as the Schedule of Exceptions (as
hereinafter defined).

“Contract” shall mean any agreement, contract, license, indenture, lease,
mortgage, license, plan, arrangement, commitment or instrument including any
note or other debt instrument (whether written or oral).

“Edentify Disclosure Documents” shall refer to the disclosures made in the
Schedule of Exceptions (as hereinafter defined).

“Enforceability Exceptions” shall mean the extent to which enforceability of an
obligation may be limited by applicable bankruptcy, insolvency, re-organization
or other similar laws affecting the enforcement of creditors’ rights generally
and by principles of equity regarding the availability of remedies.

“GAAP” shall refer to generally accepted accounting principles as applicable in
the United States.

“Knowledge “ shall mean with respect to a party’s awareness of the presence or
absence of a fact, event or condition (a) actual knowledge plus, if different,
(b) the knowledge that would be obtained if such party conducted itself
faithfully and exercised sound discretion in the management of his own affairs.

“Laws” shall mean all laws, common laws, rules, regulations, ordinances, codes,
judgments, injunctions, orders, decrees, permits, policies and other
requirements of the United States and other jurisdictions to which Edentify and
Budget, as applicable, are subject,.

“Liabilities” shall mean any indebtedness, liability, loss, damage, deficiency,
obligation or responsibility, fixed or unfixed, choate or inchoate, liquidated
or unliquidated, secured or unsecured, accrued, absolute, contingent or
otherwise, whether or not of a kind required by generally accepted accounting
principles to be set forth on a financial statement including the notes thereto.

“Lien” means any mortgage, pledge, lien, encumbrance, charge, adverse claim or
restriction of any kind affecting title or resulting in an encumbrance against
property, real or personal, tangible or intangible, or a security interest of
any kind (including any conditional sale or other title retention agreement, any
lease in the nature thereof, any third party option or other agreement to sell
and any filing of or agreement to give, any financing statement under the
Uniform Commercial Code (or equivalent statute) of any jurisdiction).

“Material Adverse Effect” or “Material Adverse Change” with respect to a party
means an adverse change which would in the aggregate have material adverse
effect on the assets, liabilities (whether absolute, accrued, contingent or
otherwise), condition (financial or otherwise), results of operations, business
or prospects on a consolidated or combined basis of such party.

“Obligations” shall mean, with respect to Budget, all liabilities, debts,
amounts due, or contracts existing as of the Closing and any claims or causes of
action arising out of or as a result of actions taken prior to Closing, as well
as any and all expenses and costs related thereto.

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, trust, joint venture, association, company, estate, unincorporated
organization or governmental entity.

“Schedule of Exceptions” shall mean the schedule that may be attached to and
made part of this Agreement containing any exceptions to any representations
made in this Agreement, which such schedule shall be organized into paragraphs
corresponding to the sections of this Agreement.

“SEC Filings” shall mean all registration statements filed pursuant to the
Securities Act or reports filed pursuant to the Securities Exchange Act since
August 6, 2003.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

“Subsidiary” shall refer to any corporations or other entities in which a Person
has a majority interest or which is otherwise controlled by such Person.

“Taxes” shall mean any income, alternative or add-on minimum, business,
employment, franchise, occupancy, payroll, property, sales, transfer, use, value
added, withholding or other tax, levy, impost, fee, imposition, assessment or
similar charge together with any related addition to tax, interest, penalty or
fine thereon.

“Transactions” shall mean, in respect of any party, all transactions set forth
in or contemplated by this Agreement that involve, relate to or affect such
party, including, without limitation, the Exchange.

ARTICLE II
THE TRANSACTIONS

2.1 The Exchange. On the Closing Date (as defined in Section 2.8), DeFranco and
his nominees shall receive such shares or, to the extent such shares are
unavailable for issuance on the Closing Date, the rights to receive such shares,
in the relative percentages for each set forth on the attached Schedule 2.1,
representing, on a fully-diluted basis (and taking into account any adjustments
for stock dividends or splits), an aggregate of eighty-eight and 20/100 percent
(88.2%) of the outstanding common stock of Budget; in exchange, Budget shall
receive shares of Edentify representing all of the outstanding common stock of
Edentify. On the Closing Date, Edentify shall receive at least forty-two percent
(42%) of the authorized shares of common stock of Budget. No Shareholder shall
have any right to receive fractional shares but any fractional share shall be
rounded to the nearest whole share.

2.2 Transfer of Residual Business and Obligations. Prior to Closing, Budget
shall have transferred all of its Business existing at the time of Closing,
including, but not limited to all Obligations to its wholly owned subsidiary, to
InfoCenter and InfoCenter shall have entered into a Distribution Agreement in
the form of the attached Exhibit “A” for the spin-off of InfoCenter.

2.3 Transfer of Board Control and Public Notice. At Closing, McLaws and Chalmers
shall have submitted their written resignations from the Board of Budget
effective as of that date and, if requested to do so by Edentify, shall have
elected its nominees to the Board of Budget effective on Closing. Within the
time prescribed by Rule 14f-1 of the Securities Exchange Act, Budget shall file,
at its sole expense (which expense shall not remain on the income statement or
be reflected on the balance sheet of Budget at Closing), an Information
Statement on Form 14F and all other filings necessary pursuant to the Securities
Exchange Act regarding the election of (and concurrent resignation of) those
directors of Budget to be effected at Closing as designated by DeFranco.

2.4 Payment. In consideration for the Exchange, Edentify shall pay the sum of
One Hundred Fifty Thousand Dollars ($150,000) as follows:



  (a)   Upon execution of this Agreement, Twenty-Five Thousand Dollars ($25,000)
of the sum deposited by Edentify into the escrow account with Edentify’s
attorneys on March 1, 2005 (the “Escrow”) shall be released to Budget or its
nominees;



  (b)   At Closing, Fifty Thousand Dollars ($50,000) of the sum deposited by
Edentify into Escrow shall be paid to Budget or its nominees; and



  (c)   By July 15, 2005, Edentify shall pay an additional Seventy-Five Thousand
Dollars ($75,000) by wire transfer or bank cashier’s check to Budget or its
nominees. This payment shall be personally guaranteed by DeFranco as set forth
in paragraph 8.4 hereof.

2.7 Cancellation of Rights. On or before Closing, Budget shall use its best
efforts to cancel or redeem all outstanding options, warrants or rights to
purchase or subscribe for any equity securities, or other ownership interests of
Budget, obligations of Budget, whether absolute or contingent, to issue any
shares of equity securities or other ownership interests, debt or equity
securities directly or indirectly convertible into any equity securities of
Budget, and any shareholder agreements, options, rights of first refusal or
other similar rights with respect to the capital stock of Budget.

2.8 Closing. The closing of the Exchange contemplated hereby (the “Closing”)
shall be held on the next business day after Budget has made the deliveries
required in paragraph 3.2(a) hereof and all conditions set forth in Articles VI
and VII have been fulfilled or waived or such earlier date as the parties may
agree. The Closing shall be held at such place and at such time as the parties
may mutually agree but in no event later than April 30, 2005 at the offices of
Flamm, Boroff & Bacine, P.C., 925 Harvest Drive, Blue Bell, Pennsylvania 19422
and may be effected by the exchange of fax copies or overnight delivery of
executed documents by the respective parties. The date upon which such Closing
shall occur shall be referred to as the “Closing Date.”

ARTICLE III
CLOSING DELIVERIES

3.1 Closing Deliveries by Edentify. At the Closing, in addition to documents
referred to elsewhere herein, Edentify shall deliver, or cause to be delivered
from escrow, to Budget in a form reasonably satisfactory to Budget and its
counsel:

(1) Stock Certificate(s) owned by DeFranco representing all the shares of common
stock of Edentify to be transferred to Budget as set forth in section 2.1 of
this Agreement;

(2) a Certificate of Sole Shareholder affirming the accuracy of his
representations, as of the Closing Date;

(3) Such other documents as Budget or its counsel may reasonably request.

(4) the sum of Fifty Thousand Dollars ($50,000) paid from the deposit made by
DeFranco and held in escrow.

3.2 Closing Deliveries by Budget. (a) Upon execution of this Agreement, in
addition to documents referred to elsewhere, Budget shall deliver or cause to be
delivered from escrow to Edentify or to others at the direction of DeFranco,
from Budget or other third parties, including officers of Budget, in a form
reasonably satisfactory to Edentify and its counsel:

(1) Certified copies of resolutions of the Board and controlling shareholders
approving the Exchange and all related transactions and documents as of the date
of execution hereof and approving and authorizing, as of the Closing date:
(a) the cancellation of derivative securities rights pursuant to paragraph 2.7
hereof; (b) the election of the nominees of Edentify to the Board of Directors
of Budget and (c) the transfer of all assets and liabilities of Budget to
InfoCenter in accordance with paragraph 2.2 hereof;

(2) A certificate, in the form attached hereto as Exhibit “B” representing the
right to Budget Shares for any deficiency in the number of Budget Shares to be
delivered pursuant to Edentify pursuant to Section 3.2(b)(1) above;

(3) Certified copies of resolutions of the Board of Directors of InfoCenter
approving the assumption by InfoCenter of the Obligations of Budget as of
Closing; and

(4) Such other documents as DeFranco or his counsel may reasonably request.

(b) At Closing, in addition to documents referred to elsewhere, Budget shall
deliver or cause to be delivered from escrow to Edentify or to others at the
direction of DeFranco, from Budget or other third parties, including officers of
Budget, in a form reasonably satisfactory to Edentify and its counsel:

(1) Certificates representing the Budget Shares to be issued pursuant to the
Exchange;

(2) Fully executed copy of Distribution Agreement;

(3) Certificate of officers of Budget affirming the accuracy of representations
as of the Closing Date;

(4) Copies of the resignations of certain of the directors and officers of
Budget; and

(5) Such other documents as DeFranco or counsel to Edentify may reasonably
request.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUDGET AND
CONTROLLING SHAREHOLDER OF BUDGET

Except as set forth in the Budget Disclosure Documents, Budget and William
McLaws (the “Controlling Budget Shareholder”) make the following representations
and warranties to Shareholders on and as of the date hereof with the knowledge
and understanding that Edentify and DeFranco are relying materially upon such
representations and warranties.

4.1 Organization and Standing of Budget. Budget is a corporation duly organized,
validly existing and in good standing under the laws of Nevada. Budget has the
corporate power to carry on its business as now conducted and to own its assets
and is duly qualified to transact business as a foreign corporation in each
jurisdiction where such qualification is necessary except where the failure to
qualify will not have a Material Adverse Effect. The copies of the Certificates
of Incorporation and By-laws of Budget as amended to date, and made available to
Edentify, are true and complete copies of those documents as now in effect.

4.2 Capitalization. The authorized capital stock of Budget, consists of
50,000,000 shares of common stock of which 28,911,682 shares are issued and
outstanding. The shares of common stock of Budget that are issued and
outstanding are duly authorized, validly issued and outstanding, fully paid and
nonassessable, and were not issued in violation of the preemptive rights of any
person. Notwithstanding the Exchange contemplated by this Agreement and except
as set forth in the Disclosure Documents, there are(there are) no outstanding
(a) options, warrants or rights to purchase or subscribe for any equity
securities, or other ownership interests of Budget, (b) obligations of Budget,
whether absolute or contingent, to issue any shares of equity securities or
other ownership interests, (c) debt or equity securities directly or indirectly
convertible into any equity securities of Budget or (d) any shareholder
agreements, options, rights of first refusal or other similar rights with
respect to the capital stock of Budget.

4.3 No Other Subsidiaries. Budget has no Subsidiary other than InfoCenter, Inc.
and no interest in any other corporation, partnership, joint venture or other
entity.

4.4 Authority. This Agreement constitutes, when executed and delivered by Budget
in accordance herewith, the valid and binding obligations of each of them,
enforceable in accordance with its respective terms, subject to the
Enforceability Exceptions.

4.5 Contracts. There are no Contracts to which Budget is a party or by which it
is bound.

4.6 Litigation. There is no claim, action, proceeding, or investigation pending
or, to its Knowledge, threatened against or affecting Budget before or by any
court, arbitrator or governmental agency or authority. There are no decrees,
injunctions or orders of any court, governmental department, agency or
arbitration outstanding against Budget and with respect to any action or claim
covered by insurance, Budget has complied with all requirements of any such
policy which are conditions to the defense and continued defense of such claim
or action.

4.7 Taxes. Budget has duly filed all returns required, in the opinion of its tax
counsel, to be filed by it (on a consolidated basis with InfoCenter). To the
Knowledge of Budget such returns were, when filed, and are, accurate and
complete in all material respects and were prepared in conformity with
applicable laws and regulations. Budget has paid or will pay in full or has
adequately reserved against all taxes otherwise assessed against it through the
Closing Date.

Budget is not a party to any pending action or proceeding by any governmental
authority for the assessment of any tax, and, to the best of its Knowledge, no
claim for assessment or collection of any tax related to Budget has been
asserted against Budget that has not been paid. There are no tax liens upon the
assets (other than the lien of property taxes not yet due and payable) of
Budget. There is no valid basis, to the best of its Knowledge for any
assessment, deficiency, notice, or similar intention to assess any tax to be
issued to Budget by any governmental authority.

4.8 No Conflict. The execution and performance of this Agreement and any other
agreements contemplated hereby will not (i) conflict with or violate the
Articles of Incorporation or the by-laws of Budget or (ii) violate in any
material respect any laws, ordinances, rules, or regulations, or any order,
writ, injunction or decree to which Budget is a party..

4.9 SEC Filings. The SEC Filings of Budget are true and correct and contain no
material misstatement of fact as of the date of filing.

4.10 Financial Documents. The financial statements that are part of the SEC
Filings are true and complete copies of the financial statements of Budget (and
to the extend thereof, of InfoCenter). These financial statements (i) have been
prepared from the books and records of Budget (and to the extent thereof, of
InfoCenter) in accordance with GAAP consistently applied with prior periods, and
(ii) are complete and correct and fairly reflect, in each case in all material
respects, the financial condition and results of operations of Budget (and, to
the extent thereof, of InfoCenter) as of the dates and for the periods indicated
thereon. The books and accounts of Budget (and to the extent thereof, of
InfoCenter) have been maintained in all material respects in accordance with
sound business practices.

4.11 Compliance With Law-General. Budget materially complies with material Laws
applicable to them.

4.12 Employee Benefit Plans. Except as set forth in the Budget Disclosure
Documents, Budget has never maintained or contributed to any employee benefit
plan, or any stock purchase plan, stock option plan, fringe benefit plan, bonus
plan or any other deferred compensation agreement, plan or funding arrangement,
whether or not such plan has been terminated and whether or not such plan is of
legally binding nature in the form of an informal understanding. With respect to
the plans, the laws as applicable, have been fulfilled in all material respects
and no event has occurred nor does any condition exist which would subject
Budget or DeFranco to any material penalty, excise tax or liability.

4.13 Consents. Except as may be required by federal securities laws and
regulations, no authorization, license, franchise, approval, order or consent
of, and no registration, declaration or filing by Budget with, any governmental
authority, domestic or foreign, federal, state or local, is required in
connection with the execution, delivery and performance of this Agreement, and
consummation of the Transaction.

4.14 Liabilities. Budget has no material Liabilities other than (i) Liabilities
fully and adequately reflected or reserved against on the Balance Sheet or
(ii) Liabilities incurred since the Balance Sheet Date in the ordinary course of
the business of Budget or to be insured in connection with this transaction and
any related transaction.

4.15 No Commissions. Budget has not incurred any obligation for any finder’s or
broker’s or agent’s fees or commissions or similar compensation in connection
with the transactions contemplated hereby.

4.16 Accuracy of Representations. None of the representations or warranties
contained in this Agreement, including the Budget Disclosure Documents,
contains, or will contain at the Closing Date, any false or misleading
statement, or omits, or will omit at the Closing Date, any fact or statement
necessary to make the other statements or facts set forth herein or therein not
false or misleading.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF EDENTIFY AND
CONTROLLING SHAREHOLDER OF EDENTIFY

Except as set forth in the Edentify Disclosure Documents, Edentify and DeFranco,
jointly and severally (except with respect to sections 5.4 and 5.5) represent
and warrant to, and agree with, Budget as follows as of the date hereof with the
knowledge and understanding that Budget is relying materially upon such
representations and warranties:

5.1 Organization and Standing of Edentify. Edentify is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the corporate power to carry on its business as now conducted
and to own its assets and is duly qualified to transact business as a foreign
corporation in each state where such qualification is necessary except where the
failure to qualify will not have a Material Adverse Effect.

5.2 Subsidiaries. Except as set forth in the Edentify Disclosure Documents,
Edentify has no Subsidiaries and no interest in any other corporation,
partnership, joint venture or other entity.

5.3 Capitalization. The authorized capital stock of Edentify, consists of
110,000 shares, comprised of 100,000 shares of common stock of which 1,000
shares are issued and outstanding and 10,000 shares of preferred stock of which
no shares have been issued. The shares of common stock of Edentify that are
issued and outstanding are duly authorized, validly issued and outstanding,
fully paid and nonassessable, and were not issued in violation of the preemptive
rights of any person. Except as set forth on Schedule 5.3, there are no
outstanding (a) options, warrants or rights to purchase or subscribe for any
equity securities, or other ownership interests of Edentify, (b) obligations of
Edentify, whether absolute or contingent, to issue any shares of equity
securities or other ownership interests, (c) debt or equity securities directly
or indirectly convertible into any equity securities of Edentify or (d) any
shareholder agreements, options, rights of first refusal or other similar rights
with respect to the capital stock of Edentify. Further, except as required in
this Agreement, prior to the Closing Date, Budget will take no action to
authorize the issuance of any options, warrants, stock rights, stock dividends,
or any securities convertible into common stock of Budget.

5.4 Share Ownership. DeFranco is the record and beneficial owner of the number
of shares of Edentify listed after his name on the signature page free and clear
of all liens and encumbrances and claims of any kind. Upon execution of this
Agreement and delivery at Closing of the certificates for the Budget shares and
rights to shares pursuant to the Exchange, Budget shall receive marketable title
to such shares free and clear of all Liens and encumbrances and claims of third
parties.

5.5 Investment. DeFranco hereby represents, warrants and agrees that he will be
acquiring the shares of Budget to be received by him, for investment, for his
own account, and not with a view to the distribution of the Budget shares. In
such connection, DeFranco further represents and warrants that he understands
that Budget is issuing the Budget shares that he is designated to receive, to
him in reliance upon an exemption from the registration requirements pursuant to
Section 5 of the Securities Act and the rules and regulations thereunder.
DeFranco agrees that the Budget Shares may not be sold, transferred, pledged,
hypothecated, assigned or otherwise disposed of by him unless Budget shall have
been supplied with evidence satisfactory to it and its counsel that such
transfer is not in violation of the Securities Act. Furthermore, DeFranco
understands that the certificates for the Budget shares shall bear an
appropriate restrictive legend to reflect the foregoing restrictions and that
stop transfer instructions will be placed against the Budget shares with respect
thereto. DeFranco consents to the placing of such legend on the certificates for
the Budget shares.

5.6 Governmental Approval; Consents. Except as may be required by federal
securities laws and regulations, no authorization, license, permit, franchise,
approval, order or consent of, and no registration, declaration or filing by
Edentify with, any governmental authority, domestic or foreign, federal, state
or local, is required in connection with the execution, delivery and performance
of this Agreement and consummation of the transaction. No Consents of any other
parties are required to be received by or on the part of Edentify to enable it
to enter into and carry out this Agreement.

5.7 Authority. This Agreement constitutes, and all other agreements contemplated
hereby will constitute, when executed and delivered by Edentify in accordance
herewith, the valid and binding obligations of Edentify enforceable in
accordance with their respective terms, subject to the Enforceability
Exceptions.

5.8 Litigation. There is no claim, action, proceeding, or investigation pending
or, to its knowledge, threatened against or affecting Edentify before or by any
court, arbitrator or governmental agency or authority. There are no decrees,
injunctions or orders of any court, governmental department, agency or
arbitration outstanding against Edentify.

5.9 No Commissions. Edentify has not incurred any obligation for any finder’s or
broker’s or agent’s fees or commissions or similar compensation in connection
with the transactions contemplated hereby.

5.10 Accuracy of Representations. None of the representations or warranties
contained in this Agreement, including the Edentify Disclosure Schedule,
contains, or will contain at the Closing Date, any false or misleading
statement, or omits, or will omit at the Closing Date, any fact or statement
necessary to make the other statements or facts set forth herein or therein not
false or misleading.

ARTICLE VI
CONDITIONS TO SHAREHOLDERS’ OBLIGATIONS

In addition to the deliveries provided for in Article III Edentify’s obligation
to consummate the Closing is subject to the following conditions:

6.1 Compliance by Budget. Budget shall have performed and complied with all
agreements and conditions required by this Agreement to be performed or complied
with by Budget prior to or on the Closing Date.

6.2 Transfer of Business and Obligations to InfoCenter. The transfer set forth
in paragraph 2.3 shall have been completed.

6.3 New Directors and Officers. As of the Closing, McLaws and Chalmers, the
current directors of Budget, shall have tendered their resignations, in writing,
to Budget and two (2) nominees of DeFranco shall have been elected or appointed
in their place.

6.4 Continued Market for Shares. As of the Closing, the common stock of Budget
shall continue to be eligible for quotation on the NASD Over the Counter
Bulletin Board and not subject to any contemplated delisting or other
restriction on trading.

6.5 Accuracy of Budget Representations. The representations and warranties of
Budget and each of the Controlling Budget Shareholder contained in this
Agreement (including any exhibit hereto and the Budget Disclosure Schedule) or
any schedule, certificate, or other instrument delivered pursuant to the
provisions hereof or in connection with the transactions contemplated hereby
shall be true in all material respects at and as of the Closing Date.

6.6 Litigation. No litigation seeking to enjoin the transactions contemplated by
this Agreement or to obtain damages on account hereof shall be pending or
threatened.

6.7 Documents. All documents and instruments to be delivered by Budget to
Edentify at the Closing pursuant to Section 3.2 shall have been delivered in
accordance with such section.

ARTICLE VII
CONDITIONS TO BUDGET’S OBLIGATIONS

In addition to the deliveries provided for in Article 3, Budget’s obligation to
consummate the Closing is subject to the following conditions:

7.1 Compliance by Edentify. Edentify shall have performed and complied with all
agreements and conditions required by this Agreement to be performed or complied
with by Edentify prior to or on the Closing Date.

7.2 Payment. Edentify shall have paid $75,000 to Budget from the deposit into
escrow made by Edentify.

7.3 Accuracy of Edentify Representations . The representations and warranties of
Edentify contained in this Agreement (including the exhibits hereto and the
Disclosure Schedule) or any schedule, certificate, or other instrument delivered
pursuant to the provisions hereof or in connection with the transactions
contemplated hereby shall be true in all material respects.

7.4 Litigation. No litigation seeking to enjoin the transactions contemplated by
this Agreement or to obtain damages on account hereof shall be pending or, to
Edentify’s Knowledge, be threatened.

7.5 Documents. All documents and instruments to be delivered to Budget by
Edentify at the Closing shall have been delivered pursuant to Section 3.1 and in
accordance with such section.

ARTICLE VIII
POST CLOSING OBLIGATIONS

8.1 Spin-Off of InfoCenter. The Board of Directors of InfoCenter shall have
completed the spin-off of InfoCenter pursuant to the Distribution Agreement no
later than January 31, 2006. In the event that the Spin-Off is not completed by
January 31, 2006, Edentify shall be entitled to an immediate payment in the
amount of $50,000 from McLaws and Chalmers.

8.2 Cooperation with Filing of SEC Reports. Further, McLaws and the Board of
Directors of InfoCenter shall provide to Budget all financial and other
information necessary to complete any required periodic reports on Form 8-K,
quarterly reports on Form 10Q-SB and annual reports on Form 10-KSB (or such
other alternate form as is available) required for the periods included from the
Closing date through to the effective date of the spin-off of InfoCenter, and
McLaws and the Board of Directors of InfoCenter shall fully cooperate with the
principals and advisors of Budget as may be requested by Budget in order to
complete and file such reports.

8.3 Non-Interference with Board of InfoCenter. From the Closing date through the
effective date of the spin-off of InfoCenter, and to the extent permitted by law
or regulation, DeFranco and the Board of Budget shall take no action, without
cause, to remove McLaws or Chalmers or any other director of InfoCenter.

8.4 Indemnification by McLaws and Chalmers. During the period commencing with
Closing through to the effective date of the Spin-Off of InfoCenter, McLaws and
Chalmers hereby agree, jointly and severally, to indemnify, defend and hold
Budget and Edentify and their respective directors, officers, managers,
shareholders, partners, members, employees and agents (each, an “Indemnified
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any such Indemnified Party may
suffer or incur as a result of or relating to any misrepresentation, breach or
inaccuracy of any representation, warranty, covenant or agreement made by
InfoCenter or its directors, officers, or principals in this Agreement or
resulting from information provided by any of them for inclusion in any filing
with the SEC directed to the shareholders of Budget or made by Budget to the SEC
covering such period. McLaws, Chalmers and the directors of InfoCenter
post-Closing shall cooperate fully with and provide all reasonable assistance
requested of them by DeFranco and Budget with regard to any SEC investigation
arising out of or with regard thereto.

8.5 Payment. Edentify shall pay $75,000 by wire transfer or bank cashier’s check
to InfoCenter by July 15, 2005. DeFranco hereby personally guarantees the
payment of such sum by Edentify.

ARTICLE IX
MISCELLANEOUS

9.1 Expenses. Each party shall bear its own costs in respect of the
Transactions.

9.2 Survival of Representations, Warranties and Covenants. All statements
contained in this Agreement or in any certificate delivered by or on behalf of
Edentify, Budget, DeFranco or McLaws pursuant hereto, or in connection with the
transactions contemplated hereby shall be deemed representations, warranties and
covenants by Edentify, Budget, DeFranco or McLaws, as the case may be,
hereunder. All representations, warranties, and covenants made by Edentify,
Budget, DeFranco or McLaws in this Agreement, or pursuant hereto, including,
without limitation, the indemnification by McLaws, shall survive the Closing,
but shall terminate two (2) years from the Closing Date.

9.3 Succession and Assignments; Third Party Beneficiaries. This Agreement may
not be assigned (either voluntarily or involuntarily) by any party hereto
without the express written consent of the other party or parties. Any attempted
assignment in violation of this section 9.3 shall be void and ineffective for
all purposes. In the event of an assignment permitted by this section 9.3, this
Agreement shall be binding upon the heirs, successors and assigns of the parties
hereto. There shall be no third party beneficiaries of this Agreement.

9.4 Notices. All notices, requests, demands, or other communications with
respect to this Agreement shall be in writing and shall be (i) sent by facsimile
transmission, (ii) or with respect of notices from the United States sent by the
United States Postal Service, registered or certified mail, return receipt
requested, or (iii) personally delivered by a nationally recognized express
overnight courier service, charges prepaid, to the following addresses (or such
other addresses as the parties may specify from time to time in accordance with
this Section):

(a) If to Edentify: Edentify, Inc.

108 Saucon View Drive
Bethlehem, PA 18015
Attn: Terrence DeFranco

With a copy to: Flamm, Boroff & Bacine, P.C.

925 Harvest Drive, Suite 220
Blue Bell, Pennsylvania 19422
Attn: Kenneth R. Vennera, Esq.
Fax No.: (215) 239-6074

(b) If to Budget: 1260 Hornby Street

Vancouver, British Columbia V6Z 1W2
Attn: William McLaws

Fax: (250) 868-1223

With a copy to: Frascona, Joiner, Goodman and Greenstein, P.C.

4750 Table Mesa Drive
Boulder, CO 80305-5575
Attn: Gary S. Joiner, Esq.
Fax: (303) 494-6309

All such notices shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received on the earliest of (i) the day delivered
to such address by hand, if personally delivered; or sent by facsimile
transmission provided such transmission has been confirmed as sent, (ii) the
third (3rd) business day following the date deposited with the United States
Postal Service, or (iii) the next business day after shipment overnight by
recognized courier service.

9.5 Construction. This Agreement shall be construed and enforced in accordance
with the internal laws of the Commonwealth of Pennsylvania without giving effect
to the principles of conflicts of law thereof.

9.6 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.

9.7 No Implied Waiver; Remedies. No failure or delay on the part of the parties
hereto to exercise any right, power, or privilege hereunder or under any
instrument executed pursuant hereto shall operate as a waiver nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. All rights, powers, and privileges granted herein shall be in
addition to other rights and remedies to which the parties may be entitled at
law or in equity.

9.8 Entire Agreement. This Agreement, including any exhibits and Disclosure
Schedules attached hereto, sets forth the entire understandings of the parties
with respect to the subject matter hereof, and it incorporates and merges any
and all previous communications, understandings, oral or written as to the
subject matter hereof, and cannot be amended, waived or changed except in
writing, signed by the party to be bound thereby.

9.9 Waiver of Jury Trial. Each of the parties hereto expressly waives its right
to a jury trial with respect to any such suit, litigation or other judicial
proceeding.

9.10 Headings. The headings of the Sections of this Agreement, where employed,
are for the convenience of reference only and do not form a part hereof and in
no way modify, interpret or construe the meanings of the parties.

9.11 Severability. To the extent that any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted hereof and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
SIGNATURE PAGE TO FOLLOW]

1

IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as
of the Effective Date.

BUDGETHOTELS NETWORK, INC.

By:      /s/ William McLaws     



      Name: William McLaws
Title: President

EDENTIFY, INC.

By:      /s/ Terrence DeFranco     



      Name: Terrence DeFranco
Title: Chief Executive Officer

WITH RESPECT TO
ARTICLES II, V AND VIII ONLY:

/s/ Terrence DeFranco     



      TERRENCE DEFRANCO

WITH RESPECT TO
ARTICLES IV, VI and VIII ONLY:

/s/ William McLaws     



      William McLaws

/s/ Robert L. Chalmers     



      Robert L. Chalmers

2